377 F.2d 553
CONSUMERS TIME CREDIT, INC., Appellant in No. 16262v.REMARK CORP., Lewis Bokser, Maurice Kramer, Merit Metalcraft Corporation, Liberal Sales Credit Co., Sales Finco, Inc., Reskob, Inc., Lewis Bokser, Inc., and Sara L. Bokser.Lewis Bokser, Appellant In No. 16263.
No. 16262.
No. 16263.
United States Court of Appeals Third Circuit.
Argued April 4, 1967.
Decided April 24, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania, 259 F.Supp. 135.
Henry J. Morgan, Philadelphia, Pa. (Marvin Comisky, Blank, Rudenko, Klaus & Rome, Philadelphia, Pa., Abrahams & Loewenstein, Philadelphia, Pa., on the brief), for appellant in No. 16,252 and as appellee in No. 16,263.
Laurence H. Eldredge, Philadelphia, Pa., for appellant in No. 16,263 and as appellee in No. 16,262.
Before McLAUGHLIN, GANEY, Circuit Judges, and NEALON, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
We have examined carefully all of the contentions on behalf of appellant Consumers Time Credit, Inc. and all of those on behalf of appellant Lewis Bokser. From our own study of the record in this case we are convinced that there is substantial trial evidence which justifies the findings of fact and conclusions of law of the trial judge as to all of said contentions.


2
The judgment of the District Court will be affirmed.